667 S.E.2d 616 (2008)
In the Matter of Ulysses Thomas WARE.
No. S08Y1685.
Supreme Court of Georgia.
October 6, 2008.
Disbarment.
William P. Smith, III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Report of the special master, William A. Myers, appointed pursuant to Bar Rule 4-106 of the Georgia Rules of Professional Conduct after Ware was convicted of two felonies in New York. Because Ware is incarcerated in New York, the special master granted leave for him to make a written submission concerning his case by filing it with the clerk of the State Disciplinary Board by April 28, 2008. Ware did not timely file a submission, although he mailed two letters dated April 20, 2008 and May 1, 2008, which were received by the Office of General Counsel on May 5, 2008. While the special master was not required to consider the letters because they were untimely, he nevertheless allowed them to be included in the record but found that they did not present any basis for withholding consideration of the matter or recommending discipline. Neither party has requested a Review Panel review and, accordingly, each is deemed to have waived any right to file exceptions with or make request for oral argument to this Court. Bar Rule 4-217(c).
Ware was convicted in the United States District Court for the Southern District of New York of conspiracy to commit securities fraud and securities fraud, and was sentenced to 97 months in prison, fined $25,000 and forfeited $228,388 to the United States. The special master admitted the certified copy of the judgment of conviction, which is included in the record. Because Ware was convicted of two serious felonies and conviction of a felony is a disciplinary offense, see Bar Rule 8.4(a)(2), the maximum punishment for which is disbarment, see Bar Rule 8.4(c), we agree with the special master's recommendation of disbarment and hereby order that Ware be disbarred from the practice of law in the State of Georgia pursuant to Bar Rule 4-106(f)(1), see In the Matter of Skandalakis, 279 Ga. 865, 621 S.E.2d 750 (2005). He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.